Honorable F. C. Xeaves
County Auditor, Grayson County
Sherman, Texas

Pear sir:                             i)p:‘.nion
                                              Kc. o-5943
                                      Ne : Proper method of handling
                                           expenditures of county finds
                                           for aid of chil,dwel~fnread-
                                           mivistered by Child Welfare
                                           Board.

       Your letter of Mk-ch 21, 1944, requestirg the opicion of this
department on the above subject, together with your supplementary letter
of April 17, 1944, reciting additional facts relative to your question
number three, have been received. I% quote froa your first letter as
follows:

       "Please furnish me a written opinion on the following
    questions:

        . May the Cccrmi~ssioners'
      "I.                         Court of Grnyson Coutrty,
   Texas, appropriate, and advance to, the County Child
   Welfare Board, a specific sum of money to be expended by
   said County f!hi:dWelfare Pcard RS they daen:neoessary
   for the aid of dependent, etc., children,,a~nd,saj~d
   County rhj~ldWelfare Board prcvido the %mmissioners'
   Court later with 8 report shcn!ng the various purposes
   of Child &kl.fareaid such mcnoy was used?

      "2. ?ky the ~cnx~issioners'court of Grnyson County,
   Texas, doLegate the authority to seid County Child
   Welfare Eoard, to place dapecder,tchildren ir,various
   private homes at $20.00 each per month, same to be paid
   cut of Connty funds, titkwut tho apprwal of the Com-
   missioners' Court I.neach case prior to saj~dchild being
   pl~cod ix:said private hone?

        "3. May the %mmissicners' &rt     of flreysonknty,
   TCCXRS,eatthe request of sa5.dCounty Child %lfare Board,
   allm    and order paid, expense of 8 dependent child et
   $20.00 per month, when such money is used in part payment
   of the expenses of said child attending St. Joseph's
   Aclidally, Sheman, Texas: (Article 1, Section 7,
   Constitution of 'i.exRS) i f * * * + * * "
                                                                        -._   .




Honorable R. C. Aeaves, page 2             o-5943



      The supplement to your question number three reads BS follows:

      "Said child was placed in the oustody of a private home
   by the Child Welfare Board, .atan expenditure of $20.00 per
   month for board, to be paid by Grsyscn County, and in turn
   said private home placed the child in S+. Joseph's Academy.
   The private home collects the $20.00 per month from the
   County and In turn pays all expenses of said child attend-
   ing the Academy.such as board, room, tuition, books and
   clothes.

      "The child resides at the Aoademy full time except week
   ends and holidays."

      From your letter of &rah   21, 1944, we now quote your question
number four as follows:

      "May the Commissioners' Court of Grayson County, Texas,
   et the request of said County Child Welfare Board, allow and
   order paid a monthly salary from county funds for B clerk
   or stenographer to said Child Welfare Board, when same has
   bean appropraited in the County budget?"

     Article 2351, Seation 11, Revised %vil   Statutes, provides*

      "Each Commissioners Court shall: Provide for the sup-
   port of paupers and such idiots and lunatics as oannct be
   admitted into the lunatio asylum, residents of their county,
   who are unable to support themselves. 'srthe term resident
   as used herein, is meant a person who has been a bona fide
   inhabitant of the County not less than six months and of
   the State not less than one year."

      Article 695a, Sections 4 and 5, Revised Civil Statutes, provides:

      "Sea. 4. The Commissioners' Court of any county may
   appoint in said county seven persons, resident therein.
   who shall serve without canpensetion and hold office during
   the pleasure of the Commissioners Court, who shall ccnsti-
   tute a Child PYelfarsBoard for the County, which Child
   Rlelfarebard shall select its cm chairman. The Child
   Welfare Board shall perform such duties as may be required
   of it by said Commissioners' Court and Board of Control in
   furtherance of the purposes of this Act. The County Ccm-
   missioners 1 Court of any ocunty mey remove any manber of
   such County Welfare Board for just cause0

      "Sec. 5. The Board of Control, through said County
   Welfare Board, shall work in ocnjunaticn with the County
   Ccmmiscicners' Court, Juvenile Roards and all other of-
   fiaers and agencies whose purpose is ??orthe proteaticn
Honorable R. C. Neaves, page 3             o-5943



   of the children described herein, and the Board of Control
   is hereby authorized to use and allot any funds, that may
   be speoifiaally appropriated for such purposes, by the
   Legislature, that may be necessary in jointly establishing
   and maintaining, together Juvenile Board or other County
   or City Board or other Bgenoy, homes, schools, and insti-
   tutions for the care, protection, education and training
   of the alass of children sought to be protected by the
   provision5 hereof."

      Under Article 695c. Vernon's Annotated Civil Statutes, all the
rights, powers, and duties, including those enumerated in Se&ion 5,
Article 696a, of the Divioion of Child Ylelfareof the State Board of
Control were transferred to the State Department of Public Welfare;
the artiale further providing, in Section 39 thereof, ~5 follows:

      "No provision of this Act is intended to release the
   counties and municipalities in this State from the specific
   responsibility which is currently borne by those counties
   and municipalities in support of public welfare, child welfare,
   and relief services. Such funds which may hereafter be
   appropriated by the oounties and munioipalitiss for those
   services may be administered through the county or district
   offices of the State Department, and if 50 administered,
   shall be devoted exclusively to the services in the county
   or municipality making such appropriation.' (Ihphasis ours)

      Section 40, Article 6950, Vernon's Annotated Civil Statutes,
provide5 as follows:

     "County Child Welfare boards established or hereinafter
  appointed in conformity with Section 4, Acts of 1931, Forty-
  second Legislature, page 323, Chapter 194, shall fun&ion
  and/or continue to function as provided therein, and the Com-
  missioners Court of any county may appropriate funds from=
  general funds or any other available fund, foi the adminis-
  tration of suoh County Child Welfare Boards and provide for
  ser~ioes to and support of children in need of protection
  -._~
  and or care.ll (F$lphasisours)

      Article 1580, Vernon's Annotated Civil Statutes, authorizes the
ocmmissioners' oourt to appoint agents to act in its behalf for any
purposes authorieed by law and the acts so done shall be valid and ef-
fectual to bind such county to all intents and purposes. Ministerial
executive duties may be delegated by the commissioners' oourt. Cal-
veston County V, Gresh-s, 220 8. IF.560; Boydston V. Rockwell CO*,
24 S. It’. 272. At 11 Texas Jurisprudence 574, it is said that "the
oormni55ionsr5'court is empowered to appoint agents for the acooxz-
plishment of purposes authorized by law." firely admini5trative acts
may be ratified when done by another without authority. Williams V.
Fura Oil Company, 78 S. W. (2d) 929.
Honorable 9. C. Weaves, page 4               o-5943



      The rights, powers, and duties of the Juvenile Boards of the
counties as enumerated in Articles 6139-6142 need not be discussed
here but in subdivision (d) of Section 9, Article 695a, certain re-
strictions were placed on the Child Welfare Board as follows~

      "(d) Provided that no provision of this Act shall in
   any wanner interfere with the powers and functions of ***
   the Juvenile Boards of any of the counties authorized by
   Title 82.”

      The authorities above recited confer upon the commissioners'
court power to expend funds for the purposes enumerated in the Child
Welfare Act but it is fundamental that county funds may bs expended
only for purposes authorized by law, Section 40, Article 6950, supra,
expressly provides that funds may be expended for the Administration
of the Board and to provide for servioes to and support of children
in need. Therefore, in answer to your question number one, we are of
the opinion that the commissioners' court may direct the Child Welfare
lbard to perform such duties as it deems necessary in furtherance of
the purposes of the Act and advance of the said Board funds to be ex-
pended for the protection of the children herein named, the Board
reporting later to the commissioners court the specific items of ex-
penditure. However, we here point out that such action of said Board
is at all times subject to the control and final determination of the
cowmissioners' court in so far as the disposition of county funds is
concerned.

      The necessity of placing chjldren in private homes was antioi-
pated by the Legislature and in Article 4442A the licensing of "Chil-
drens' Boarding Homes" is authorized, Upon the adoption of the Child
Welfare Law, one of its provisions, Section 8 of Article    695a, Vernon's
Annotated Civil Statutes, transferred the duties and    responsibilities
of the State Board of Health, provided in Article 4442A,-to the Division
of Child Welfare.

      Section 18, Artiale   6950, Vernon's Annotated Civil Statutes, reads
*s follcws:

      "The amount of assistance which shall be given under
   the provisions of this Act with respeot to any needy dependent
   child shall be determined by the State Department through
   its district or county agencies in the district or county
   in which the dependent child resides with due consideration to
   the income and other resources of such child and in accordance
   with the rules and regulations of the State Department. The
   amount of assistance given shall provide such dependent child
   with a reasonable subsi~stencecompatible with decency and health,
   within the limitations and provisions of the Constitution of
   Texas as are now provided, or may hereafter be provided."
    (Emphasis curs)
Honorable R. C. Neaves, pege 6             o-5943



      Within its discretion and in conjunction with the commissioners~
court and the State department a finding by the County Child helfare
Board that a sum of $20 per month is reasonable for the subeistence
of a child is warranted. The placing of a child in a private home and
the payment to suoh home of $20 a month out of county funds, is author-
ized by the stetutes and the commissioners court may direct the Board
to pleoe the children without requiring separate approval for each in-
dividual case es this constitutes e lawful delegetion of ministerial
executive duty es contemplated by Article 15~30~ This is in answer to
your question number two.

      Legislative acts have made it possible for the State Department
of Public Welfare, the Ccnsnissioners'Courts and the County Child
Welfare Board, working in co-operation with each other, to provide for
the protection of delinquent, dependent, end underpriviledged children.
Section 5, Article 695a, supra.

      Private oitisens, in taking e child into their homes, essume
grave responsibility and their actions  ere eealously scrutinieed by
the State Department of Child Welfare end the %unty Child 'irelfare
Board, working ,in conjunction with the Commissioners' Court. Any
change of condition or circumstance affecting the welfare of the child
is subject to the action of the Welfare Agencies and the Commissioners'
Court. These utteranoes are clearly justified from a study of the
pertinent provisions of law. The benevolent eat of the foster parents
imposes upon them the obligation to do all things compatible with the
purposes of the statutes, but we cannot say that they are precluded
from spending their own money to afford their ward privileges and
opportunities commensurate with those afforded by their station in life.

      IJnderthe facts in the situation presented by your question Ro03,
the private home receives county funds for subsistence afforded the
child. With the approval of the Child Welfare Board, the home plaoed
cut said child with St. Joseph's Academy for board and schooling for
five days cut of each week. For the remaining days of the week the
child resides with its foster parents.

      If it were determined by the Commissioners Court and the County
Child Welfare Board that the part-time boarding of the child in St.
Joseph's Academy was for the best interest of the child, and that the
sum of $20.00 per month is adequate end necessary for the services and
support of such needy child,,end no part of suoh sum is to be expended
for tuition, we see no legal restriction which would bring this case
into e different category from those where such child does not leave
the private home.  The fact that the child receives educational train-
ing et the academy, if not paid for out of county funds, would not af-
feat in any way the authority of the Ccmmissioners~ Court to expend
county funds for subsistence of the child.

      In respect to the expenditure of the $20.00 per month paid by the
Honorable R. C. Meeaves,page 6                   o-5943



county to provide for servioes and support of such needy children, we
must here caution that suah serviaes end support are suah as m-e corn-
monly termed "subsistence", and in no circumstanoes would include the
education of suah children. County fund8 may be expended only for
thqss purpos88 expressly authorized by law, Public money is provided
by Bpproprietions for the Public Frea School Syetem and Stats Insti-
tutions of Learning, of whioh the Cammissioners' Court is well advised,
The public free sohoola 8~8 open to all ahildren of the proper age,
 and 8 oounty would not be authorieed to divert its funds oreated for
the specific purpose of subsistence to needy and dependent ahildren to
any school fund, publio or private. We reiterate that no part of such
$20.00 subsistence grant could be used for tuition payments and if such
sum becomes more than enough to pay for such subsistence, then it shall
be the duty of the Commissioners' Court to reduce such payment to the
exact amount required.

      Rowwar, to say that such child could not be placed in 8 private
school at private expense, because of the fact that such underprivi-
leged child ~88 unfortunat8 enough to have to accept #ZO.OO per month
subsistence allowance from the County, would be to deny the child an
equal opportunity with th8 more fortunate and would, in our opinion,
defeat the purpose of the Child Welfare Act.

      Section 36, Article 6960,   reads   in   part, 88 follows:

      "* * f This Act shall be liberally oonstrued in order
   that its purposes may bs aoaomplished as equitably, doe-
   nomically, and expeditiously 8s possible."

      Bearing in mind the restriotions pointed out above, we therefore
advise that in our opinion the expenditure described in question No. 3
is authorized, and w8 8nsw8r said question in the affirmative.

      The "administration" of a County Child YPelfareBoard in providing
services to and support of ohildren in need of protection and oar8, of
necessity requires the usual and customary detail work, correspondence
and other function8 found in other governmental and oivil undertakings,
The mcrmbersof the Child Welfare Board, each serving without compensa-
tion, oertainly would not be called upon to do stenographia and other
similar nork, in many instances requiring the efforts of on8 skilled
in the duties to be performed, and the delegation of a responsibility
to a board without giving it the means with whioh to accomplish the end
would not be reasonable to a8sumeo Every function performed ty the
Board or its stenographer would be 8 direot benefit to the children
within the Board'8 province. Accordingly, in 8nsw8r to your question
number four, we are of the opinion that funds can be legally expended
by the commissioners' court in aaquiring the services of a stenographer.

     %   respect,fWly oall your attention to our opinion No. O-2721,
_--




      Honorable R. C. Neeves. page 7              o-5943



      relating to the s&eifia duties end functions of the Coun,tyChild
      Welfare Board es distinguished from those of the JuvenJ.leBoard,

            Ws do not think it necessary to discuss the functions of the
      State Welfare Boerd end e State Welfare worker in relation to their
      aid to end cooperation with the respective oounty welfere boards,

                                             Yours very truly

                                         ATTORNXY G&N"RAL OF TEXAS


                                         By s./HerrisToler
                                                       Harris Toler
                                                          Assistant


                                         By s/Robert I,,Sattimore, Jr.
                                                   Robt, I;,Tattimore, Jr,
                                                                Assistant

      HT:RLLrff:wo


      Ar'PRCiVED
               JUNE 27, 1944
       s/Gee. P. Blackburn
      ATTORNXY GFJNSV+LOf 'l'&XAS (Acting)


      This Opinion Considered And Approved In Limited Conferenaa